DETAILED ACTION
Response to Amendment
Applicant's amendments filed March 30th, 2021 have been entered. Claim 1 has been amended. Claims 21-23 have been added.

The Section 103 rejections over Yokota as the primary reference made in the Office action mailed November 30th, 2021 have been maintained due to Applicant’s arguments being unpersuasive. The rejections as recited below will be modified to reflect Applicant’s amendments.
The Section 103 rejections over Nagai as the primary reference made in the Office action mailed November 30th, 2021 have been maintained due to Applicant’s arguments being unpersuasive. The rejections as recited below will be modified to reflect Applicant’s amendments.
The Section 103 rejections over Sohn 2008 as the primary reference made in the Office action mailed November 30th, 2021 have been maintained due to Applicant’s arguments being unpersuasive. The rejections as recited below will be modified to reflect Applicant’s amendments.
The Section 103 rejections over Williams as the primary reference made in the Office action mailed November 30th, 2021 have been maintained due to Applicant’s arguments being unpersuasive. The rejections as recited below will be modified to reflect Applicant’s amendments.

Response to Arguments
Applicant's arguments filed March 30th, 2021 have been fully considered but they are not persuasive.

Applicant argues that none of the (primary) references teach dielectric layers free of reinforcing material. The Examiner finds this perplexing and unpersuasive.
First, Applicant has not pointed to any particular citations or aspects of the disclosures in the prior art that teach reinforcing material. This muddies the record and may unnecessarily elongate prosecution. It is unclear to the Examiner why Applicant thinks this is true or how they arrived at the conclusions they made.
Regarding Yokota, nowhere in the disclosure does Yokota teach or disclose any sort of reinforcing material. In contrast, Yokota at the very least implies or not explicitly states that the dielectric layer consists essentially of resin and the required dielectric particles [0072].
Regarding Nagai, while Nagai teaches that an inorganic substrate (such as glass fiber substrate) can optionally be used [0029, 0039], none of the disclosed examples use a material other than the organic matrix (resin) and the inorganic oxide (dielectric filler) to form the dielectric layer [0053-0063].
Regarding Sohn 2008, nowhere in the disclosure does Sohn 2008 teach or disclose any sort of reinforcing material.
Regarding Williams, nowhere in the disclosure does Williams teach or disclose any sort of reinforcing material. In contrast, Williams seemingly teaches their invention as an improvement over reinforcing material (fiberglass) containing dielectric layers [0006].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (JP 2005-187914 A) (hereinafter “Yokota”) in view of Eigelsreiter (WO 2010065973 A1) (hereinafter “Eigelsreiter”) OR Das et al. (U.S. Pub. No. 2010/0060381 A1) (hereinafter “Das”), and as evidenced by Wada et al. (“Size Dependence…”) (hereinafter “Wada”) OR in view of Hanns et al. (U.S. Patent No. 2,593,829) (hereinafter “Hanns”).
Regarding claims 1, 3-6, 8, 10-13, and 19-20, Yokota teaches a copper clad laminate (multi-layered board) used as capacitor structure comprising a dielectric layer, not disclosed to contain reinforcing material, wherein the variation in thickness of the dielectric layer is related directly to the relative dielectric constant of dielectric layer, wherein if it is not uniform (no variation) the capacitance will also vary, therefore the variation in thickness of a dielectric layer about zero (~0%) [0004-0005, 0056], wherein the thickness of the dielectric layer is usually 10 to 25 µm with dielectric inorganic filler uniformly dispersed therein at 75 to 90 wt% of the dielectric layer [0032, 0042], wherein in an example, the thickness of the first and second copper (foil) layers is 35 µm and 12 µm, respectively [0077, 0091, 0098] and the inorganic filler is (calcined) barium titanate [0029, 0040-0043, & 0069] having an average diameter of 0.25 µm and comprising 80 wt% of the resin layer [0093-0094]. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. Furthermore, in the even that any of Yokota’s ranges (i.e. thickness variation) do not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
However, the laminate further comprising a second dielectric layer having the same thickness and composition to the first and a middle conductive layer is not taught.
Das teaches a capacitor laminate for use within a circuit board comprising a dielectric layer (All Figs. [21]) formed of a resin having dielectric filler therein [0051] having a conductor (All Figs. [23/25]) on each side, the conductor comprising a copper foil [0054, 0056], wherein the capacitor laminate may use the same or similar formation techniques to form two capacitors within a single capacitor laminate (Fig. 5) by adding a second same/similar thickness dielectric layer (All Figs. [21’]) and an interim conductor (All Figs. [23’]) between the dielectric layers [0064].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the layer structure as claimed by forming a resin layer on both sides of a first copper foil. One of ordinary skill in the art would have been motivated to provide a paired/dual capacitor laminate [Das, Fig. 5 & 0064].
While Yokota does not explicitly teach the dielectric constant of the filler particles of barium titanate, Wada evidences that dielectric properties for barium titanate particles are somewhat size dependent, wherein particles comprising calcined barium titanate would have an estimated dielectric constant of about 1750 for a 250 nm particle based on the graph of Fig. 2, meaning the barium titanate particles of Yokota inherently anticipate the claimed range.
In the event that Wada does not evidence the value, Hanns teaches a capacitive laminate comprising metallic layers and organic layers having dielectric filler, wherein barium titanate, among others, comprises the filler having the highest dielectric constant of 800-12000 (col. 6, lines 30-70) giving a workable range of dielectric constant for dielectric fillers, many of which are named in Yokota.
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for the dielectric constants of particles used to provide a high dielectric constant in an organic resin dielectric layer for a capacitive laminate.
Regarding claim 2, the lack of variation in thickness of the dielectric layers having the same thickness, homogenous dispersion of filler, and composition should inherently result in a relative 
Regarding claims 7, 14-18, and 21-23, although none of a strain energy at break in a stress/strain curve, tensile strength, or tensile elongation at break is taught, since the resin composition, dielectric particle mass%, and dielectric thickness are the similar to that as taught in the reference, it will be considered an inherent structure with identical/similar properties.

Claims 1-8 & 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (U.S. Pub. No. 2005/0029515 A1) (hereinafter “Nagai”) and in view of Das et al. (U.S. Pub. No. 2010/0060381 A1) (hereinafter “Das”), and as evidenced by Upadhyay et al. (“Characterization, dielectric and electrical behaviour of BaTiO3 nanoparticles…”) (hereinafter “Upadhyay”) OR in view of Shimada et al. (JP 2008-227153 A) (hereinafter “Shimada”), wherein claims 5 & 11-13 are evidenced by Sohn et al. (U.S. Pub. No. 2007/0148421 A1) (hereinafter “Sohn 2007”).
Regarding claims 1, 3-4, 6, 8, 10, and 19-20, Nagai teaches a passive device comprising a capacitor laminate for use within a circuit board comprising an inorganic/organic mixture dielectric film/layer (All Figs. [12]) bound by two copper foils (All Figs. [13]) [0051], wherein the inorganic/organic mixture of the dielectric film/layer forms a high dielectric constant and comprises a resin and a dielectric filler, such as barium titanate [0014-0018, 0024], wherein the film is preferably less than 900 nm (0.9 µm) [0015] but can be made thicker [0043], and having a thickness variation of less than 50 nm causing less variance in capacitance [0019-0020], wherein the examples range in thickness from 0.3 to 0.8 with the unevenness values giving a calculated thickness variance between 7-20%, and a mean particle size between 5 and 80 nm (Table 1) and forming a capacitor laminate with 18 µm copper foils [0064].
However, the laminate further comprising a second dielectric layer having the same thickness and composition to the first and a middle conductive layer is not taught.
Das teaches a capacitor laminate for use within a circuit board comprising a dielectric layer (All Figs. [21]) formed of a resin having dielectric filler therein [0051] having a conductor (All Figs. [23/25]) on each side, the conductor comprising a copper foil [0054, 0056], wherein the capacitor laminate may use the same or similar formation techniques to form two capacitors within a single capacitor laminate (Fig. 5) by adding a second same/similar thickness dielectric layer (All Figs. [21’]) and an interim conductor (All Figs. [23’]) between the dielectric layers [0064].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the layer structure as claimed by forming a resin layer on both sides of a first copper foil. One of ordinary skill in the art would have been motivated to provide a paired/dual capacitor laminate [Das, Fig. 5 & 0064].
While Nagai does not explicitly teach the dielectric constant of the filler nanoparticles of barium titanate, Upadhyay evidences that barium titanate nanoparticles having substantially similar diameter to that of Nagai comprise a dielectric constant based on temperature and frequency wherein the lowest value is 23.8 and the highest value is 5679 (Fig. 9 & pg. 487, right column), wherein a majority of the values are within the claimed range.
Shimada teaches a capacitor comprising a copper-clad dielectric layer comprising a resin having oxide nanoparticles (10-100 nm) [0007, 0025], wherein the dielectric oxide nanoparticles such as barium titanate have a dielectric constant of 50 to 2000 at an amount of 300 to 3000 parts per 100 parts resin (75-97 wt%) [0028]. It would have been obvious and motivated to look to successful dielectric nanoparticle loaded resin layers, wherein the dielectric constant for preferred nanoparticles would have been within the range claimed.
Regarding claim 2, the lack of variation in thickness of the dielectric layers having the same thickness, homogenous dispersion of filler, and composition should inherently result in a relative 
Regarding claims 5 and 11-13, Nagai teaches the filler is incorporated in the resin at 15 to 70 vol% [0022], wherein Sohn 2007 evidences/teaches a dielectric layer comprising resin, specifically epoxy, and barium titanate, wherein the volumetric and weight percentages are demonstrated to be result effective variables, wherein 40 wt% corresponding with 11.5 vol% and 63.9 vol% corresponding with 90 wt% (Table 3), such that the corresponding weight range for Nagai should be about 45-95 wt%.
Regarding claims 7, 14-18, and 21-23, although none of a strain energy at break in a stress/strain curve, tensile strength, or tensile elongation at break is taught, since the resin composition, dielectric particle wt%, and dielectric thickness are the similar to that as taught in the reference, it will be considered an inherent structure with identical/similar properties.

Claims 1-8 & 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (U.S. Pub. No. 2008/0158777 A1) (hereinafter “Sohn 2008”) in view of Nagai et al. (U.S. Pub. No. 2005/0029515 A1) (hereinafter “Nagai”), as evidenced by Upadhyay et al. (“Characterization, dielectric and electrical behaviour of BaTiO3 nanoparticles…”) (hereinafter “Upadhyay”) OR in view of Shimada et al. (JP 2008-227153 A) (hereinafter “Shimada”), wherein claims 5 & 11-13 are evidenced by Sohn et al. (U.S. Pub. No. 2007/0148421 A1) (hereinafter “Sohn 2007”).
Regarding claims 1, 4, and 6, Sohn 2008 teaches an embedded capacitor consisting of five layers, wherein a capacitor of the MIM design comprising a metal/dielectric/metal is improved by adding a floating/internal electrode (continuous or patterned) between two first and second dielectric layers of identical thickness [0017, 0036-0037], which has an improved capacitance over a single dielectric layer having a thickness identical to the combined thickness of the first and second dielectric layers [0033-
Further regarding claim 1, Sohn 2008 does not teach the material forming the first and second dielectric layers to comprise a resin and dielectric particles as claimed.
Nagai teaches a passive device comprising a capacitor laminate for use within a circuit board comprising an inorganic/organic mixture dielectric film/layer (All Figs. [12]) bound by two copper foils (All Figs. [13]) [0051], wherein the inorganic/organic mixture of the dielectric film/layer forms a high dielectric constant and comprises a resin and a dielectric filler, such as barium titanate [0014-0018, 0024], wherein the film is preferably less than 900 nm (0.9 µm) [0015] but can be made thicker [0043], and having a thickness variation of less than 50 nm causing less variance in capacitance [0019-0020], wherein the examples range in thickness from 0.3 to 0.8 with the unevenness values giving a calculated thickness variance between 7-20%, and a mean particle size between 5 and 80 nm (Table 1) and forming a capacitor laminate with 18 µm copper foils [0064].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to seek out dielectric layers for capacitors formed having the thickness as claimed.
Regarding claim 2, since the first and second dielectric layers of the capacitor structure of Sohn/Nagai, the difference between dielectric constants should be inherently within the claimed range.
Regarding claims 8 and 19-20, Nagai teaches the metal layers are 18 µm copper foils and can be formed through deposition [0064]. While Sohn’s example of the floating/middle metal layer is 50 nm, especially in view of the full range of Nagai, is close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 5 and 11-13, Nagai teaches the filler is incorporated in the resin at 15 to 70 vol% [0022], wherein Sohn evidences/teaches a dielectric layer comprising resin, specifically epoxy, and 
Regarding claims 7, 14-18, and 21-23, although none of a strain energy at break in a stress/strain curve, tensile strength, or tensile elongation at break is taught, since the resin composition, dielectric particle wt%, and dielectric thickness are the similar to that as taught in the reference, it will be considered an inherent structure with identical/similar properties.

Claims 1-8 & 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2002/0048137 A1) (hereinafter “Williams”) in view of Sohn et al. (U.S. Pub. No. 2008/0158777 A1) (hereinafter “Sohn 2008”), as evidenced by as evidenced by Wada et al. (“Size Dependence…”) (hereinafter “Wada”) OR in view of Hanns et al. (U.S. Patent No. 2,593,829) (hereinafter “Hanns”), wherein claims 3 & 10 are optionally further in view of Junwei et al. (CN 102651278 A) (hereinafter “Junwei”).
Regarding claims 1, 4-6, 8, 11-13, and 19-20, Williams teaches an embeddable capacitor comprising at least two layers comprising at least one copper foil having a thickness of 9 to 360 micrometers and a dielectric bonding layer comprising resin loaded with dielectric particles such as Y5V (barium titanate) in an amount of 60-97 wt% (or 30 to 80 vol%) [0008, 0013-0016], wherein additional layers could be added/laminated for increased capacitance [abstract, 0022].
Further regarding claims 1, 4, and 6, the five layer structure comprising first, second, and third metal layers alternating with first and second dielectric layers the same or substantially similar thickness as claimed is not taught.
Sohn 2008 teaches an embedded capacitor consisting of five layers, wherein a capacitor of the MIM design comprising a metal/dielectric/metal is improved by adding a floating/internal electrode 
It would have been obvious to one of ordinary skill in the art at the time of invention to form the five layer structure as claimed. One of ordinary skill in the art would have been motivated to form an improved clad structure would have ensured a larger capacitance at the same overall dielectric thickness [0033-0037].
Regarding claim 2, since the first and second dielectric layers of the capacitor structure of Williams/Sohn 2008 comprise the same materials and an identical thickness, any difference between dielectric constants should be inherently within the claimed range.
Regarding claims 3 and 10, the thickness prior to pressing is 0.0005 to 0.003 inches (12.7-72.6 µm) [0014], which prima facie overlaps the claimed range, wherein a uniform thickness is regulated by pressing [0019]. Furthermore, Junwei teaches a three layer laminated double-clad capacitor comprising a dielectric filled resin and copper foils, wherein the thickness is 10 µm and the foils are 35 µm [0033]. Using the teachings of Sohn, the thickness of the dielectric layers would be halved with a larger overall capacity.
Regarding claims 7, 14-18, and 21-23, although none of a strain energy at break in a stress/strain curve, tensile strength, or tensile elongation at break is taught, since the resin composition, dielectric particle wt%, and dielectric thickness are the similar to that as taught in the reference, it will be considered an inherent structure with identical/similar properties.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 21st, 2021